Edith Thomas was insured for a total of $806 on three industrial life insurance policies issued by the Metropolitan Life Insurance Company. She died in New Orleans on August 2, 1932, and her daughter Ernestine Thomas was duly recognized as her sole heir and, as such, put in possession of her estate by a judgment of the civil district court for the parish of Orleans. Thereafter, Ernestine Thomas brought this suit against the insurance company for the recovery of the full amount called for by the policies. The civil district court, in which the suit was filed, gave plaintiff a judgment for the full amount sued for. The Court of Appeal, on defendant's exception to that effect, held that plaintiff was without any right of action and dismissed her suit. The case is before us on a writ of review issued at plaintiff's instance.
The legal questions involved in the case are identical with those we considered and disposed of in the cases of Succession of Watson v. Metropolitan Life Insurance Company, 183 La. 25,162 So. 790, and Crump v. Metropolitan Life Insurance Company,183 La. 55, 162 So. 800, decided by us this day.
For the reasons assigned in those cases, the judgment of the Court of Appeal is annulled and the judgment of the civil *Page 55 
district court is reinstated and made the final judgment of this court. Defendant is to pay all costs of suit.
                          On Rehearing.